Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 02/24/2022.  As directed by the amendment claim- 3 is withdrawn, claims  1-2 are amended. Claims 1-2 and 4-10   are currently pending.
Response to Arguments
Applicant's arguments filed on 02/24/2022 with respect to 35 U.S.C. §112(f) interpretation of claim-1 has been fully considered, the explanation given by the Applicant sufficient, as such the §112(f)  invocation of claim-1 has been withdrawn.  
Applicant's arguments with respect to 35 U.S.C. §101 rejection of claim-2 has been fully considered, and based on the latest amendment the §101 rejection has been withdrawn. 
Applicant's arguments with respect to 35 U.S.C. §103 rejection of claims 1, 2, 4-10 have been fully considered. 
Applicant quoted some paragraphs from BELANGER et al. (with bold facing) which are used as reference points for the rejection of independent claims 1 & 7 and concluded BELANGER does not disclose a microcontroller, nor does it explicitly disclose the message transmission relationship between the ECG sensing unit and the microcontroller. 
Examiner does not agree with that assertion, because (Fig.2a,b) shows the block diagram of the monitoring device (16), where ECG electrodes (20) are connected with wire to the ECG module within the monitoring device, also recited in (¶:[0050]), and (¶:[0054] recites the monitoring device contains a microcontroller (MCU) and other interfaces, as shown in (Fig.2a,b). It may not be explicitly written in the disclosure, however it is obvious from the drawings (2a,b) and descriptions given in (¶:[0050-0051]) that the ECG signal is internally transmitted to the (MCU) for further processing, to determine different parameters of ECG signal such as DII. 
Applicant also quoted from paragraphs (¶:[0024], [0025], [0054]) from Katra et al. and argued Katra does not explicitly disclose the patient's activity levels are generated based on the activity amount, the user information and the heart rate. 
Katra reference was brought to show the missing element “a gravity sensor (g-sensor), configured to detect a displacement state of the ECG monitoring device to obtain three-axis data” which is not specifically disclosed by BELANGER. 
The limitation: patient's activity levels are generated based on the activity amount, the user information and the heart rate, is infect disclosed or suggested by BELANGER, in (¶:[0061]) BELANGER teaches, the activity level of user such as very low, low, moderate, high and very high are derived from heart rate and DII characteristic which are extracted from ECG signal, which also take into account the user’s weight, as recited in (¶:[0079]). 
With that the Examiner concludes the arguments are not persuasive and the current rejections are maintained.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over the publication (US 2015/0173654 A1) by BELANGER et al. in view of the publication (US 20180132793 A1) by Katra et al. 
Regarding claims 1 and 7 BELANGER discloses a physiological signal processing system and method, comprising: an electrocardiogram (ECG) monitoring device a system and method of monitoring a person’s heart activity from electrocardiogram signal (¶:[0010), 
comprising: a processor, configured to receive a plurality of ECG signals (Fig.2A, 2B) shows block diagram of the monitoring device (16) which comprises an ECG module or section, which is connected with the ECG electrodes (20) through  wires, the monitoring device (16) also includes a MCU which is an abbreviation of microcontroller unit, and (¶:[0054] recites, electrocardiogram signal collected by ECG sensing unit is processed by the microcontroller to determine different parameters), 
and user information (¶:[0079] recites, weight of the user is assessed);
an ECG circuit, configured to capture the ECG signals (¶:[0050] recites, the ECG sensing unit 20 is connected to an ECG signal conditioning module of the recorder 16 for capturing ECG signals),  the block diagram of the recording unit (16) is shown in (FIG. 2a or 2b), 
BELANGER may not explicitly recite transmit the ECG signals to the processor, however it is obvious from the drawings (2a,b) and descriptions given in (¶:[0050-0051]) that the ECG signal is internally transmitted to the (MCU) for further processing, 
wherein the processor calculates a heart rate based on an ECG or the ECG signals (¶:[0080] recites, ECG signals are used for obtaining heart rate), 
BELANGER further discloses, the processor generates an activity intensity based on the activity amount, the user information, and the heart rate in (¶:[0061]) recites, the activity level of user such as very low, low, moderate, high and very high are derived from heart rate and DII characteristic which are extracted from ECG signal, which also take into account the user’s weight, as recited in (¶:[0079]).
BELANGER does not specifically disclose: a gravity sensor (g-sensor) configured to detect a displacement state of the ECG monitoring device to obtain three-axis data, and calculates an activity amount based on the three-axis data.
However, Katra in an analogous art discloses a system and a method of processing physiological signals comprising monitoring ECG signals and accelerometer signals (Abstract), wherein he teaches in (¶:[0025] a three-axis accelerometer is aligned with sensors for monitoring ECG signals, where each of x-axis, y-axis, and z-axis are sensitive to gravity such that the orientation of the accelerometer can be determined in relation to gravity), 
Katra further teaches, the three axis accelerometer signal is used to measure activity level and the body posture, such as inclination and orientation of the patient (¶:[0024]). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to use the three axis data acquired by the accelerometer in BELANGER’s device and method to sense gravity as all three axis are sensitive to gravity and to use the accelerometer data to calculate inclination and  orientation of the patient, as taught by Katra (¶:[0025], [0054]).  
Regarding claim-2 BELANGER in view of Katra discloses the physiological signal processing system of claim 1, BELANGER also discloses the system further comprising: an ECG electrode patch, configured to obtain the ECG signals (¶:[0048] recites, ECG signal is sensed using ECG electrodes 20);
wherein the ECG electrode patch is capable of being pasted under the right shoulder blade of a human body, and the ECG signals are transmitted by wire to the ECG monitoring device located below the left chest (Fig.1) shows ECG electrodes (20)  are attached under the right shoulder blade of a human body, and a wire (15) is used for transmitting the ECG signal from electrode to the ECG monitoring unit (16);
wherein the ECG monitoring device is worn on the human body at a horizontal wearing angle (Fig.1) further shows the ECG monitoring device is worn with a horizontal angle on lower torso of the human body.
 Regarding claims 4 and 8 BELANGER in view of Katra discloses the system and method of claims 1 and 7 respectively, BELANGER further discloses wherein the processor is further used to determine whether the ECG signals are received (¶:[0054] recites, electrocardiogram signal collected by ECG sensing unit is processed by the microcontroller); if the processor determines that the ECG signals are received, the processor obtains the tri-axial data from the gravity sensor (¶:[0044] ECG monitoring device obtains 3-axis accelerometer and gyroscope data from sensing units 12 and 14), inputs the three-axis data into a low-pass filter for filtering (¶:[0054] recites, three axis accelerometer data is filtered before processing), 
BELANGER does not specifically suggest determines a wearing angle of the ECG monitoring device based on the filtered three-axis data, however discloses the accelerometer data is used for determining angle of the upper part of the user’s body  (¶:[0062]), and it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the wiring angle of the monitoring device from the angle of upper body where the monitoring device is attached,  and determines a human posture based on the wearing angle (¶:[0066] recites, the angle further characterize the different postures of the user).
Regarding claims 5 and 9 BELANGER in view of Katra discloses the system and method of claims 1 and 7 respectively, BELANGER further discloses wherein the processor is further used to determine whether the ECG signals are received (¶:[0054] recites, electrocardiogram signal collected by ECG sensing unit is processed by the microcontroller); 
the three-axis data is obtained by the gravity sensor, and the processor respectively smoothes the X-axis data, the Y-axis data and the Z-axis data in the three-axis data the term ‘smooths’ is interpreted in light of the of current specification, where it recites in  (¶:[0060]: the processor 21 filters the three-axis data through a low-pass filter. The step can filter out noise and smooth the signal).
BELANGER discloses in (¶:[0054] the three axis data from the accelerometer is filtered with a low-pass filter), 
Katra teaches the processor respectively performs a baseline cancellation process on each of the smoothed X-axis data, the smoothed Y-axis data, and the smoothed Z-axis data (¶:[0075] three axis data accelerometer data is processed to eliminate baseline value from each axis), 
the processor extracts X-axis partial data, Y-axis partial data, and Z-axis partial data that fall within a specific frequency range through a band-pass filter from the X-axis data, the Y-axis data, and the Z-axis data after the baseline cancellation process is performed (¶:[0081] sampled accelerometer signal retains low frequency content and high frequency content), and 
the processor retrieves the X-axis partial data, the Y-axis partial data and the Z-axis partial data within a time interval (¶:[0066] recites, processing to extract three axis data in a time interval), 
BELANGER discloses the processor performs an absolute value calculation on the X-axis partial data, the Y-axis partial data, and the Z-axis partial data in the time interval, and then performs an integration operation to obtain three integration results, and the processor generates the activity amount according to the three integration results (¶:[0078] a double integration of the acceleration vector is performed with the ground reference frame) which is equivalent to calculating absolute value of the acceleration vector signal of three axis.
Regarding claims 6 and 10 BELANGER in view of Katra discloses the system and method of claims 5 and 9 respectively, BELANGER further discloses wherein the user information includes a weight (¶:[0079] recites, weight of the user is used), 
Following limitations the processor is further used to determine whether the ECG signals are received, and if the processor determines that the ECG signals are received, the three-axis data is obtained from the gravity sensor, 
the activity amount is calculated according to the three-axis data, and the activity amount, the weight, and the heart rate are input into an energy consumption module are similar to a part of claims 1, 4 and 7, 8 respectively, which have been discussed above for the rejection of those claims, 
BELANGER further discloses wherein the energy consumption module applies a plurality of activity amount rules, a plurality of resting heart rate rules, and a plurality of energy consumption formulas corresponding to the resting heart rate rules to calculate the activity intensity energy consumption for displacement of the trunk over a period of time is calculated from activity value and resting state of the user, as recited in (¶:[0061] & [0079]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117. The examiner can normally be reached Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792